The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
Regarding claim 1, 
Applicant argues Chen only describes that the “first component” of the RNTIs is broadcast. As such, Chen does not and cannot disclose the claimed feature of “sending to the interferer terminal, in at least one configuration message, the open temporary network identifier and the code.”
 However the examiner disagrees since Chen describes “The exemplary UE includes a reception unit configured to receive an RNTI (radio network temporary identifier) allocated to the UE to uniquely identify the UE in a cell served by the terminal” Para [0013]). Chen clearly states the UE receives the RNTI which comprises a “open temporary network identifier” (e.g. first component uniquely identifying a group of which the UEs are a member, Chen para [0067]) and the “code” (e.g a second component that uniquely identifies the UE to which the RNTI was allocated, Chen para [0067]). Hence, Chen does teach the limitation “sending to the interferer terminal, in at least one configuration message, the open temporary network identifier and the code.”
 	
Regarding claim 1,
 	Applicant argues As discussed above, Chen does not disclose that the “second component” of the RNTI is broadcast or transmitted. Seo cannot cure this deficiency because Seo does not disclose the same “second component” as Chen. The combined teachings of Chen and Seo thus cannot arrive at the claimed feature “inserting the code, in a field of a physical control channel allocating resources for transmitting over the cellular telecommunications network to the interferer terminal.”


Regarding claim 1,
 	Applicant argues Furthermore, as previously discussed, Chen does not disclose that the PDDCH/PDSCH is encoded using the open temporary network identifier. As a reminder, the Examiner has equated Chen’s “first component” to the recited “open temporary network identifier.” However, Chen nowhere describes that the PDCCH/PDSCH is encoded using the first component of the RNTI.
 	However the examiner disagrees because as cited Chen states “the transmitter 406 of the base station 402 can broadcast the allocated subset of RNTIs to a corresponding one of the UEs to which the subset of RNTIs were allocated by the space splitting component 410, via a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH)” para [0066]). The RNTI which includes the “open temporary network identifier is transmitting via the PDCCH. The Examiner equates the transmission of the PDCCH with the RNTI information as the PDCCH as encoded with the open temporary network identifier.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (Pub No 20100255852).

Regarding claim 13 and 14,
 	A method of communication for implementation by an interferer terminal attached to a cell of a cellular telecommunications network, this cell being controlled by a base station, the interferer terminal being capable of interfering with at least one communication established by another terminal of said cell or of a neighbor cell to this cell (see Chen para [0044], Fig. 3), the communication method comprising: 
 	receiving at least one configuration message originating from the base station, comprising an open temporary network identifier published or intended to be published by the base station and a code allocated to the interferer terminal (interpreted as In addition, the exemplary UE includes a transmission unit configured to transmit an interference notification signal including an identity of the determined UE to at least one of the terminal and another terminal serving the at least one neighboring cell, see Chen para [0013].  Wherein it is implicit that the notification signal would be transmitted via the neighboring base station), the open temporary network identifier being published or intended to be published by the base station (interpreted as implicitly broadcasting the first subset of RNTIs by broadcasting the first component of the RNTIs allocated among the first subset of RNTIs, see para [0008]. Also see For example, the implicit broadcast component 412 can broadcast the first 12 bits (i.e., the first component of the RNTIs), see Chen para [0067]);
 	decoding a physical control channel allocating resources for transmitting over the cellular network using this open temporary network identifier (interpreted as The RNTI can be used to scramble various content of the control channel (in conjunction with other mechanisms), and as a consequence, only the UE 306 having that RNTI can decode the content, see para [0045]);  
 	verifying the presence of the code allocated to the interferer terminal in the decoded physical channel (interpreted as The RNTI(s) is/are used by the UEs 306 and serving cells for a plurality of purposes, including as a downlink control channel, wherein the UE 306 can determine that downlink is intended for the UE 306 based on the RNTI, see Chen para [0045]. Also see a second component that uniquely identifies the UE to which the RNTI was allocated, see para [0067]); and 
 	if the code is present in the decoded physical channel, using the transmission resources allocated in this channel to communicate over the cellular network (interpreted as The RNTI(s) is/are used by the UEs 306 and serving cells for a plurality of purposes, including as a downlink control channel, wherein the UE 306 can determine that downlink is intended for the UE 306 based on the RNTI. The RNTI can be used to scramble various content of the control channel (in conjunction with other mechanisms), and as a consequence, only the UE 306 having that RNTI can decode the content, see para [0045]. A second component uniquely identifying a corresponding one of the first group of UEs to which each RNTI of the first subset of RNTIs is respectively allocated, see Chen para[0012])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20100255852) as applied to claim 1 above, and further in view of Seo (Pub no 20110044282).

Regarding claim 1 and 12,
 	Chen teaches a signaling method for implementation by a base station of a cellular telecommunications network, this base station controlling a cell of the cellular telecommunications network, the signaling method comprising: 
 	allocating, to an interferer terminal attached to the cell and identified by the base station as being capable of interfering with at least one communication established by another terminal attached to the cell or to a neighbor cell (interpreted as allocating, in the terminal, the UEs that are determined to likely cause interference to the at least one first subset of the RNTIs, see para [0007]); 
 	an open temporary network identifier shared by a predetermined number of interferer terminals attached to the cell controlled by the base station (interpreted as For example, the RNTI component 408 can provide four separate designations of whether (1) the UE 404 is likely to cause interference with a neighboring cell, (2) the UE 404 is likely to experience interference with a neighboring cell, (3) the UE 404 is not likely to cause interference with a neighboring cell, and (4) the UE 404 is not likely to experience interference with a neighboring cell. In this example, the RNTI component 408 can be configured to designate a UE 404 as an "interference UE" if the UE 404 is designated with designation category (1) and/or (2). On the other hand, in this example, the RNTI component 404 can be configured to designate a UE 404 as a "non-interference UE" if the UE 404 is designated with designation categories (3) and/or (4). The designation parameters can be modifiable to accommodate various operating conditions in the general cellular network and/or the serving cell in which the base station 402 is located, see para [0051], [0067]); and 
 	a code, separate from the open temporary network identifier, identifying the interferer terminal among the predetermined number of interferer terminals (interpreted as and a second component that uniquely identifies the UE to which the RNTI was allocated, see para[0067]); 
(interpreted as implicitly broadcasting the first subset of RNTIs by broadcasting the first component of the RNTIs allocated among the first subset of RNTIs, see para [0008]. Also see For example, the implicit broadcast component 412 can broadcast the first 12 bits (i.e., the first component of the RNTIs), see para [0067]); 
 	sending to the interferer terminal, in at least one configuration message, of the open temporary network identifier and the code (interpreted as Broadcasting the allocated RNTIs to the specific UE 404 to which the RNTIs were respectively allocated can inform the corresponding UE that downlink is intended for it. According to an exemplary embodiment, the allocated RNTIs can constitute a control channel for the corresponding UE, see para [0066]); and 
 	a physical control channel allocating resources for transmitting over the cellular telecommunications network to the interferer terminal, the physical control channel being encoded using the open temporary network identifier allocated to the interferer terminal transmitted on the cellular communications network (interpreted as the transmitter 406 of the base station 402 can broadcast the allocated subset of RNTIs to a corresponding one of the UEs to which the subset of RNTIs were allocated by the space splitting component 410, via a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH), see para [0066]). 
 	However Chen does not inserting code, in a field of a physical control channel.
 	Seo teaches inserting code, in a field of a physical control channel (interpreted as In this case, if the detected PDCCH length has a first predetermined value, all values capable of being represented by a bit field indicating a UE ID included in the PDCCH indicate only the common UE IDs. Otherwise, if the detected PDCCH length has another value instead of the first value, all values capable of being represented by a bit field indicating a UE ID included in the PDCCH indicate only the dedicated UE IDs, see para [0028])
 	It would have been obvious to one of ordinary skill in the art to modify the system taught by Chen with a field with the a UE identifier as taught by Seo since it is known in the art to transmit data in fields. Furthermore so that the receiver can determine that it is the intended receiver by checking the field.
Regarding claim 3 and 17,
 	Chen in view of Seo teaches the signaling method according to claim 1, wherein publishing the open temporary network identifier comprises broadcasting the open temporary network identifier to the terminals attached to the cell controlled by the base station (interpreted as implicitly broadcasting the first subset of RNTIs by broadcasting the first component of the RNTIs allocated among the first subset of RNTIs, see Chen para [0008]);
Regarding claim 4 and 18,
 	Chen in view of Seo teaches the signaling method according to claim 1, wherein publishing the open temporary network identifier comprises broadcasting the open temporary network identifier to the terminals attached to at least one other cell controlled by the base station and neighbor of the cell (interpreted as implicitly broadcasting the first subset of RNTIs by broadcasting the first component of the RNTIs allocated among the first subset of RNTIs, see Chen para [0008]. See fig. 3);
Regarding claim 5 and 19,
 	Chen in view of Seo teaches the signaling method according to claim 1, wherein publishing the open temporary network identifier comprises broadcasting the open temporary network identifier to at (interpreted as The transmitter 406 of the base station 402 can broadcast subset A of the divided RNTIs to the UE 414 directly or indirectly upon request, such as by communicating subset A of the divided RNTIs to another base station serving the UE 414, see Chen para [0065]). 
Regarding claim 9 and 21,
 	Chen in view of Seo teaches the signaling method according to claim 1, further comprising a step process of allocating to the interferer terminal a dedicated temporary network identifier reserved for this interferer terminal and identifying it uniquely on the cell of the network to which it is attached (interpreted as a second component uniquely identifying a corresponding one of the first group of UEs to which each RNTI of the first subset of RNTIs is respectively allocated, see Chen para [0012]).
Regarding claim 10,
 	Chen in view of Seo teaches a computer program including instructions for executing the steps of the signaling method according to claim 1 when said program is executed by a computer (interpreted as the processing unit can include, for example, a computer processor configured to execute computer-readable instructions and/or a computer-readable program recorded on a computer-readable recording medium of the UE 510, see Chen para [0071]).Regarding claim 11,
 	Chen in view of Seo teaches a non-transitory data storage medium readable by a computer on which is stored a computer program comprising instructions for executing the steps of the signaling method according to claim 1 (interpreted as In addition, these components can execute from various computer readable media having various data structures stored thereon, see Chen para [0023])

Claims 2, 6-8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20100255852) as applied to claim 1 above, and further in view of Seo (Pub no 20110044282) and Feuersanger (Pub no 20130039202).

Regarding claim 2 and 16,
 	Chen in view of Seo teaches the signaling method according to claim 1, however Chen does not teach wherein, during sending, the configuration message is a signaling message managed by a layer for managing the radio resources of the network.
 	Feuersanger teaches wherein, during sending, the configuration message is a signaling message managed by a layer for managing the radio resources of the network (interpreted as After RRC connection establishment to the special cell, the reconfiguration, addition and removal of component carriers can be performed by RRC.  At intra-LTE handover, RRC can also add, remove, or reconfigure component carriers for usage in the target cell, see para [0087]).
 	It would have been obvious for one of ordinary skill in the art to combine the messages taught by Chen with the RRC messages taught by Feuersanger since it is known in the art of communications to use RRC for reconfiguring devices.

Regarding claim 6 and 20,
 	Chen in view of Seo teaches the signaling method according to claim 1, wherein the cellular telecommunications network is an LTE (Long Term Evolution) network and: the open temporary network identifier is an open RNTI (Radio Network Temporary Identifier) identifier (interpreted as allocated RNTI among the first subset of RNTIS includes a first component uniquely identifying the first subset of RNTIS, see para [0012]); the physical control channel is a PDCCH (Physical Downlink Control Channel) channel via a physical downlink control channel (PDCCH), see para [0066]); 
 	However Chen does not teach and the configuration message is an RRC (Radio Resource Control) signaling message.
 	Feuersanger teaches and the configuration message is an RRC (Radio Resource Control) signaling message (interpreted as The base station may indicate the cell-specific RNTI for component carrier (de)activation to the mobile terminal by RRC signaling, e.g. as part of a component carrier configuration message, see para [0193]).
	It would have been obvious for one of ordinary skill in the art to combine the messages taught by Chen with the RRC messages taught by Feuersanger since it is known in the art of communications to use RRC for reconfiguring devices.
Regarding claim 7,
 	Chen in view of Seo teaches the signaling method according to claim 6 whereininserting, the code is comprises inserting the code into a field of a DCI (Downlink Control Information) format as defined in the document 3GPP TS 36.212. 
 	Feuersanger teaches the signaling method according to claim 6 wherein inserting, the code is comprises inserting the code into a field of a DCI (Downlink Control Information) format (interpreted as Downlink control channel information in form of DCI transports downlink or uplink scheduling information, requests for aperiodic CQI reports, or uplink power control commands for one RNTI (Radio Network Terminal Identifier), see para [0052])  as defined in the document 3GPP TS 36.212 (interpreted as DCI formats that are currently defined for LTE Release 8/9 (3GPP LTE) are described in detail in 3GPP TS 36.212, see para [0020]). 	It would have been obvious to one of ordinary skill in the art to combine the transmitting of an 
Regarding claim 8,
 	Chen in view of Seo teaches the signaling method according to claim 7 wherein said field is a "Modulation and coding scheme" field, of a 2, 2A, 2B, 2C or 2D DCI format (interpreted as DCI formats, see Feuersanger para[0055]-[0065]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/
Examiner, Art Unit 2461

/OMER S MIAN/Primary Examiner, Art Unit 2461